United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-1119
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                Virgil Left Hand, Sr.

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the District of South Dakota - Rapid City
                                    ____________

                           Submitted: December 3, 2019
                             Filed: December 6, 2019
                                  [Unpublished]
                                  ____________

Before SHEPHERD, KELLY, and ERICKSON, Circuit Judges.
                           ____________

PER CURIAM.

      Virgil Left Hand, Sr. appeals the district court’s1 judgment entered upon a jury
verdict finding him guilty of federal assault offenses. His counsel has moved for

      1
       The Honorable Jeffrey L. Viken, Chief Judge, United States District Court for
the District of South Dakota.
leave to withdraw, and has filed a brief under Anders v. California, 386 U.S. 738
(1967), challenging the sufficiency of the evidence, and suggesting the district court
erred in denying Left Hand a Guidelines reduction for acceptance of responsibility.

       We first conclude that the evidence at trial was sufficient to support Left
Hand’s convictions. See United States v. Birdine, 515 F.3d 842, 844 (8th Cir. 2008)
(sufficiency of evidence to support conviction is reviewed de novo, viewing evidence
in light most favorable to jury verdict, and giving verdict benefit of all reasonable
inferences; this court will not second-guess jury’s credibility determinations, and will
reverse only if no reasonable jury could have found defendant guilty beyond
reasonable doubt). We further conclude that the district court did not clearly err in
denying Left Hand’s request for an acceptance-of-responsibility reduction. Although
Left Hand conceded he struck the victim, he still challenged an essential element of
one of his offenses by introducing evidence at trial that another person may have
caused his victim’s injuries through other actions. See USSG § 3E1.1, cmt. (n.2)
(reduction for acceptance of responsibility is not intended to apply to defendant who
puts government to proof at trial by denying essential factual elements of guilt, is
convicted, and only then admits guilt and expresses remorse); United States v.
Ervasti, 201 F.3d 1029, 1043 (8th Cir. 2000) (standard of review).

      Finally, we have reviewed the record pursuant to Penson v. Ohio, 488 U.S. 75
(1988), and have found no non-frivolous issues. Accordingly, we grant counsel’s
motion, and affirm.
                      ______________________________




                                          -2-